TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00594-CV


Scott Edward Parker and Kenneth Dorsey Parker, Appellants

v.

Charles B. Gorham and Edward Badouh, Jr., Appellees




FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
NO. 96-PC-234, HONORABLE CLAUDE D. DAVIS, JUDGE PRESIDING




	On December 12, 2002, appellants filed a motion to dismiss this cause.  The
appellants have informed this Court that they no longer desire to prosecute this appeal.  Accordingly,
we will grant appellants' motion and dismiss this appeal.



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed on Appellants' Motion
Filed:   December 19, 2002
Do Not Publish